We think the plaintiff was entitled to show that she received the defendant's wife simply as a guest or visitor, and not as a deserter from her husband. In this view, we think the statement made by the wife, on her arrival in the defendant's carriage, driven by his driver, was admissible.
We think the testimony that the defendant, during the absence of his wife, had attended balls, parties, and dinners, and ridden out with young ladies, was inadmissible for irrelevancy. It does not show that he had obliged her to leave, or to remain absent from his home, nor was it, in our opinion, evidence from which the jury could properly infer a contract on his part to pay for her support elsewhere. The admission of the letter proposing matrimony is open to the same objection. The writing of such a letter was doubtless heartless, and reprehensible in a high degree, but it did not necessarily imply a criminal purpose on the part of the defendant, his wife being, as was known to him, fatally diseased. There is nothing in the case to show that the letter, which was written previous to the separation, was the cause of the separation. In fact, it does not appear to have come to the knowledge of the wife. The testimony was, we think, irrelevant. *Page 482 
But though the testimony was irrelevant, it was of a kind which would be very likely to prejudice the jury against the defendant, and, considering the state of the testimony, may have injuriously affected him as a defendant in the cause. We therefore grant him a new trial.
New trial granted.